Nichols, Judge:
The appeals for reappraisement recited in schedule “A,” attached hereto and made a part hereof, are before me on the following stipulation of counsel for the respective parties:
It is hereby stipulated and agreed to by and between the undersigned attorneys for the respective parties hereto that:
(1) The following described merchandise was manufactured in Japan by Fukusuke Tabi Co., Ltd. of Sakai, Osaka, Japan, and was imported into the United 'States in the name of J. T. Steeb & Co., Inc. of Portland, Oregon, U.S.A., for White Consolidated Industries, Inc. of Clevleand, Ohio, U.S.A.:
Reappraisement
calendar No. Description
R64-10173 : 50 sets of Semi Zigzag Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #463; Carton (Serial) #826-875.
200 sets of Straight Stitch Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #263; Carton (Serial) #4026-4225.
200 sets of Straight Stitch Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #263; Carton (Serial) #3326-3525.
R64-10174 : 50 sets of Semi Zigzag Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #463; Carton (Serial) #1351-1400.
R64r-10175: 100 sets of Fully Zigzag Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #363; Carton (Serial) #1601-1700.
*563Reappraisement calendar No. Description
R64-10176: 300 sets of Straight Stitch Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #263; Carton (Serial) #6651-6950.
R64-10177: 100 sets of Fully Automatic Zigzag Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #1563; 'Carton (’Serial) #4201-4300. 200 sets of 'Straight 'Stitch Household Sewing Machine Head; Motorized, with 'Standard Accessories; “WHITE” Brand; Model #263; Carton ('Serial) #5626-5825.
R64r-10179: 300 sets of Straight Stitch Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand, Model #263; Carton (Serial) #7051-7350.
R64-10180: 200 Sets of Fully Zigzag Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #363; Carton (Serial) #1001-1200.
200 sets of Fully Automatic Zigzag Household Sewing Machine Head; Motorized, with Standard Accessories; “WHITE” Brand; Model #1563; Carton (Serial) #3401-3600.
(2)Such merchandise does not appear on the final list of articles designated toy the Secretary of the Treasury as provided in 'Section 6(a) of the Customs Simplification Act of 1956 (T.D. 54521; 19 U.S.C.A. §1402, Historical Note).
(3) The agreed basis of proper appraisal for such merchandise is “export value” as defined in Section 402(b) of the Tariff Act of 1930, as amended (19 U.S.C.A. § 1401a(b)).
(4) The prices, at the times of exportation to the United States of such merchandise, at which such or similar merchandise was freely sold or, in the absence of such sales, was offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such prices, the cost of all containers and coverings of whatever nature 'and all other expenses incidental to placing such merchandise in condition, packed ready for shipment to the United States, were as follows:
Reappraisement calendar Nos. Customs entry reference Nos. Export value Total shipment Per set
R64^-10173 22798 $1,467.96 $29.36
R64-10173 22798 $3,793.85 $18.97
R64-10173 22798 $3,793.85 $18.97
R64-10174 23634 $1,467.96 $29.36
R64 — 10175 23616 $2,837.12 $28.37
R64r-10176 24077 $5,733.68 $19.11
R64-10177 23524 $3,598.46 $35.58
R64-10177 23524 $3,793.85 $18.97
R64-10179 24555 $5,735.34 $19.12
R64-10180 not known $5,674.50 $28.37
R6A-10180 not known $7,196.92 $35.98
(5)The above reappraisement appeals are submitted for decision upon this stipulation.
Upon the agreed facts, I find that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplifi*564cation Act of 1956, 70 Stat. 943, is the proper basis for determining the value of the merchandise involved herein and that said value is represented by the respective values set forth in paragraph (4) of the stipulation, quoted above, plus, when not included in such prices, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing such merchandise in condition, packed ready for shipment to the United States.
Judgment will be rendered accordingly.